DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose an apparatus comprising: a plurality of antenna elements to support radio frequency (RF) communication over a communication link using a plurality of frequency channels; a plurality of RF processing circuits for processing RF signals; and configuration circuitry to apply a selected configuration from a plurality of different configurations, each configuration identifying which RF processing circuit each antenna element is coupled to, and which frequency channel is allocated to each RF processing circuit, wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals, the configuration circuitry being arranged to employ a reinforcement learning process in order to dynamically alter which of the plurality of different configurations to apply as a currently selected configuration, the reinforcement learning process comprising: maintaining a future rewards record having a plurality of entries, each entry being arranged to maintain, for an associated combination of link state and configuration, an estimated future rewards indication determined using a discounted rewards mechanism; employing a selection policy to select a configuration for a current link state; observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and updating the estimated future rewards indication in the associated entry of the future rewards record in dependence on the new reward, the updating comprising, when the associated entry is first encountered following a reset event, storing in the associated entry a predicted estimated future rewards indication generated by assuming, when using the discounted rewards mechanism, that all rewards that will be used in future to update the estimated future rewards indication in the associated entry will have the same value as the new reward.

In regard amended claim 24, the prior arts of record do not teach or disclose a method of operating an apparatus having a plurality of antenna elements to support radio frequency (RF) communication over a communication link using a plurality of frequency channels, and a plurality of RF processing circuits for processing RF signals, the method comprising: employing configuration circuitry to apply a selected configuration from a plurality of different configurations, each configuration identifying which RF processing circuit each antenna element is coupled to, and which frequency channel is allocated to each RF processing circuit, wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals; and causing the configuration circuitry to employ a reinforcement learning process in order to dynamically alter which of the plurality of different configurations to apply as a currently selected configuration, the reinforcement learning process comprising: maintaining a future rewards record having a plurality of entries, each entry being arranged to maintain, for an associated combination of link state and configuration, an estimated future rewards indication determined using a discounted rewards mechanism; employing a selection policy to select a configuration for a current link state; observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and updating the estimated future rewards indication in the associated entry of the future rewards record in dependence on the new reward, the updating comprising, when the associated entry is first encountered following a reset event, storing in the associated entry a predicted estimated future rewards indication generated by assuming, when using the discounted rewards mechanism, that all rewards that will be used in future to update the estimated future rewards indication in the associated entry will have the same value as the new reward.

In regard amended claim 25, the prior arts of record do not teach or disclose an apparatus comprising: a plurality of antenna element means for supporting radio frequency (RF) communication over a communication link using a plurality of frequency channels; a plurality of RF processing means for processing RF signals; and configuration means for applying a selected configuration from a plurality of different configurations, each configuration identifying which RF processing means each antenna element means is coupled to, and which frequency channel is allocated to each RF processing means, wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing means that are allocated the same frequency channel, and are to be used for transmission of RF signals, the configuration means for employing a reinforcement learning process in order to dynamically alter which of the plurality of different configurations to apply as a currently selected configuration, the reinforcement learning process comprising: maintaining a future rewards record having a plurality of entries, each entry being arranged to maintain, for an associated combination of link state and configuration, an estimated future rewards indication determined using a discounted rewards mechanism; employing a selection policy to select a configuration for a current link state; observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and updating the estimated future rewards indication in the associated entry of the future rewards record in dependence on the new reward, the updating comprising, when the associated entry is first encountered following a reset event, storing in the associated entry a predicted estimated future rewards indication generated by assuming, when using the discounted rewards mechanism, that all rewards that will be used in future to update the estimated future rewards indication in the associated entry will have the same value as the new reward.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 06/29/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476